      Case 2:20-cv-01708-TLN-DB Document 14 Filed 09/14/20 Page 1 of 5

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KARLI EISENBERG, State Bar No. 281923
     Supervising Deputy Attorney General
 3   JACQUELINE MALAFA, State Bar No. 325328
     Deputy Attorney General
 4    300 S. Spring Street
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6389
      Fax: (213) 731-2119
 6    E-mail: Jacqueline.Malafa@doj.ca.gov
     Attorneys for Defendant Xavier Becerra, in his
 7   official capacity as Attorney General of the State of
     California
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   ASSOCIATION FOR ACCESSIBLE                                2:20-cv-01708-TLN-DB
     MEDICINES,
14                                                        STIPULATED BRIEFING SCHEDULE;
                                               Plaintiff, STIPULATED REQUEST TO EXTEND
15                                                        TIME TO RESPOND TO INITIAL
                    v.                                    COMPLAINT; ORDER
16
                                                               Action Filed: August 25, 2020
17   XAVIER BECERRA, IN HIS OFFICIAL
     CAPACITY AS ATTORNEY GENERAL
18   OF THE STATE OF CALIFORNIA,

19                                           Defendant.

20

21         In accordance with Local Rule (L.R.) 143, Defendant Xavier Becerra, in his Official

22   Capacity as Attorney General of California and Plaintiff Association for Accessible Medicines,

23   by and through their attorneys of record, hereby stipulate and agree as follows:

24         WHEREAS Plaintiff filed its initial complaint on August 25, 2020;

25         WHEREAS Plaintiff intends to file a motion for a preliminary injunction, and the

26   declarations supporting that motion have already been filed and served on September 2, 2020 as

27   part of Plaintiff's Notice of and Request to Seal Documents;

28   ///
                                                           1
                      Stipulated Briefing Schedule; Stipulated Request to Extend Time to Respond to Initial Complaint
                                                                                           (2:20-cv-01708-TLN-DB)
      Case 2:20-cv-01708-TLN-DB Document 14 Filed 09/14/20 Page 2 of 5

 1         WHEREAS the parties have reached an agreement that the following briefing schedule

 2   shall apply to Plaintiff’s motion for a preliminary injunction:

 3             • Monday, September 14, 2020 – Plaintiff’s motion for a preliminary injunction to be

 4                filed and served;

 5             • Thursday, October 15, 2020 – Defendant’s response to Plaintiff’s motion for a

 6                preliminary injunction and Defendant’s response to Plaintiff’s Notice of and

 7                Request to Seal Documents to be filed and served;

 8             • Thursday, October 22, 2020 – Plaintiff’s reply in support of its motion for a

 9                preliminary injunction to be filed and served; and

10             • Thursday, October 29, 2020 – Hearing on Plaintiff’s motion for a preliminary

11                injunction;

12         WHEREAS the parties have further reached an agreement to request that this Court extend

13   the deadline for Defendant to respond to the initial complaint to December 14, 2020;

14         NOW, THEREFORE, Plaintiff and Defendant, by and through their attorneys of record,

15   respectfully request an order in accordance with the stipulated schedule set forth above.

16     Dated: September 11, 2020                                  Respectfully submitted,
17                                                                KIRKLAND & ELLIS LLP
18

19
                                                                  /S/ Matthew D. Rowen
20                                                                (as authorized on 09/11/20)
                                                                  MATTHEW D. ROWEN
21                                                                Attorney for Plaintiff
22

23

24

25

26

27

28
                                                           2
                      Stipulated Briefing Schedule; Stipulated Request to Extend Time to Respond to Initial Complaint
                                                                                           (2:20-cv-01708-TLN-DB)
     Case 2:20-cv-01708-TLN-DB Document 14 Filed 09/14/20 Page 3 of 5

 1   Dated: September 11, 2020                               Respectfully submitted,

 2                                                           XAVIER BECERRA
                                                             Attorney General of California
 3

 4

 5                                                           /S/ Karli Eisenberg
                                                             KARLI EISENBERG
 6                                                           Supervising Deputy Attorney General
                                                             Attorneys for Defendant Xavier Becerra, in
 7                                                           his official capacity as Attorney General of
                                                             the State of California
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                 Stipulated Briefing Schedule; Stipulated Request to Extend Time to Respond to Initial Complaint
                                                                                      (2:20-cv-01708-TLN-DB)
     Case 2:20-cv-01708-TLN-DB Document 14 Filed 09/14/20 Page 4 of 5

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KARLI EISENBERG, State Bar No. 281923
     Supervising Deputy Attorney General
 3   JACQUELINE MALAFA, State Bar No. 325328
     Deputy Attorney General
 4    300 S. Spring Street
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6389
      Fax: (213) 731-2119
 6    E-mail: Jacqueline.Malafa@doj.ca.gov
     Attorneys for Defendant Xavier Becerra, in his
 7   official capacity as Attorney General of the State of
     California
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   ASSOCIATION FOR ACCESSIBLE                                 2:20-cv-01708-TLN-DB
     MEDICINES,
14                                                          ORDER GRANTING THE
                                                 Plaintiff, STIPULATED BRIEFING SCHEDULE
15                                                          AND REQUEST TO EXTEND TIME TO
                     v.                                     RESPOND TO INITIAL COMPLAINT
16
                                                                Courtroom: 2
17   XAVIER BECERRA, IN HIS OFFICIAL                            Judge:        The Honorable Troy L. Nunley
     CAPACITY AS ATTORNEY GENERAL                               Action Filed: August 25, 2020
18   OF THE STATE OF CALIFORNIA,

19                                             Defendant.

20

21

22

23

24

25

26

27

28
                                                            1
         Order Granting Stipulated Briefing Schedule; Stipulated Request to Extend Time to Respond to Initial Complaint
                                                                                             (2:20-cv-01708-TLN-DB)
     Case 2:20-cv-01708-TLN-DB Document 14 Filed 09/14/20 Page 5 of 5

 1        Upon consideration of the Stipulated Briefing Schedule; Stipulated Request to Extend Time

 2   to Respond to Initial Complaint, it is hereby ORDERED that the proposed briefing schedule

 3   outlined in the stipulation is GRANTED.

 4        IT IS SO ORDERED.

 5

 6

 7   Dated: September 14, 2020                                  _______________________
                                                                TROY L. NUNLEY
 8                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
        Order Granting Stipulated Briefing Schedule; Stipulated Request to Extend Time to Respond to Initial Complaint
                                                                                            (2:20-cv-01708-TLN-DB)
